

EXHIBIT 10.1



 


FIFTH AMENDMENT
TO THE CREDIT AGREEMENT


THIS FIFTH AMENDMENT, dated as of September 26, 2012 (this “Amendment”), to the
Credit Agreement, dated as of June 17, 2011 (as previously amended, the “Credit
Agreement”), and entered into by, among others, SemGroup Corporation, as the
Borrower (the “Borrower”), certain subsidiaries of the Borrower, as Guarantors,
the lenders party thereto (the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower desires to amend the Credit Agreement to (i) acquire,
directly or indirectly, additional issued and outstanding equity interests of
Glass Mountain Pipeline, LLC for $162.0 million, the joint venture that has been
formed for the construction, ownership and operation of the so-called Glass
Mountain pipeline (the “Glass Mountain Investment”), (ii) invest an additional
$160.0 million in White Cliffs in order to support certain expansion activities
to be undertaken by White Cliffs (the “White Cliffs Investment”), and (iii)
amend certain other provisions of the Credit Agreement as specified below (the
“Specified Amendments”);
WHEREAS the Loan Parties have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement in order to permit each of the Glass
Mountain Investment, the White Cliffs Investment and the Specified Amendments;
and
WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendment relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1.Amendments


(a)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Glass Mountain Venture” in its entirety as follows:


“Glass Mountain Venture” shall mean Glass Mountain Pipeline, LLC a Delaware
limited liability company.
(b)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “MLP Transfer Requirements” in its entirety as
follows:






--------------------------------------------------------------------------------



“MLP Transfer Requirements” shall mean the requirement that, as of the date of
any MLP Transfer, the Leverage Ratio for the most recently completed fiscal
quarter of the Borrower ending on or prior to such date (as determined on a Pro
Forma Basis after giving effect to such applicable MLP Transfer and excluding
Net Proceeds and any projected distributions from the MLP Entity attributable to
such MLP Transfer, but after giving effect to any prepayment of the Loans with
such Net Proceeds) shall be less than 4.00:1.00.
(c)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order therein:


“Available Cash” shall mean with respect to any fiscal quarter of the Borrower:


(a)    the sum of: (i) all cash and Cash Equivalents of the Borrower and its
Subsidiaries (or the Borrower's proportionate share of cash and Cash Equivalents
in the case of Subsidiaries that are not wholly owned), excluding Unrestricted
Subsidiaries on hand at the end of such fiscal quarter; and (ii) if the
management of the Borrower so determines, all or any portion of any additional
cash and cash equivalents of the Borrower and its Subsidiaries the Borrower (or
the Borrower's proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned), excluding Unrestricted Subsidiaries on
hand on the date of determination of Available Cash with respect to such fiscal
quarter resulting from Working Capital Borrowings made subsequent to the end of
such fiscal quarter;
(b)    less the amount of any cash reserves established by the management of the
Borrower (or the Borrower's proportionate share of cash reserves established by
Subsidiaries that are not wholly owned) to: (i) provide for the proper conduct
of the business of the Borrower and its Subsidiaries (including reserves for
future capital expenditures and for anticipated future credit needs of the
Borrower and its Subsidiaries, excluding Unrestricted Subsidiaries), excluding
Unrestricted Subsidiaries subsequent to such fiscal quarter; (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which the Borrower and its
Subsidiaries, excluding Unrestricted Subsidiaries is a party, by which it is
bound or to which its assets are subject; or (iii) provide funds for
distributions permitted under Section 6.06 in respect of any one or more of the
next four fiscal quarters; provided, however, that disbursements made by the
Borrower or any of its Subsidiaries, excluding Unrestricted Subsidiaries or cash
reserves established, increased or reduced after the end of such fiscal quarter
but on or before the date of determination of Available Cash with respect to
such fiscal quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such fiscal quarter
if the management of the Borrower so determines.
“Consolidated Net Tangible Assets” shall mean with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person's most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (i) all current liabilities reflected in
such balance sheet (excluding any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed), and
(ii) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trademarks, patents, unamortized debt discounts and expenses and
other like intangibles reflected in such balance sheet.
“Fifth Amendment Effective Date” means September 26, 2012.




--------------------------------------------------------------------------------



“SemCrude Pipeline” shall mean SemCrude Pipeline, L.L.C., a Delaware limited
liability company.
“Working Capital Borrowings” shall mean borrowings used solely for working
capital purposes or to pay distributions to shareholders to the extent permitted
pursuant to Section 6.06 hereof, made pursuant to this agreement; provided that
when such borrowings are incurred it is the intent of the Borrower to repay such
borrowings within 12 months other than from additional Working Capital
Borrowings.
(d)Section 6.02(hh) of the Credit Agreement is hereby amended and restated in
its entirety as follows:


“(hh)    Liens on the Equity Interests of any Unrestricted Subsidiary (other
than Liens on the Equity Interests of White Cliffs held by SemCrude Pipeline)
which secure indebtedness of such Unrestricted Subsidiary;”
(e)Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (q) therein, (ii) deleting the “.” at the end of
clause (r) therein and replacing it with “;” in lieu thereof, and (iii) adding
new clauses (s) and (t) at the end as follows:


“(s)     “Investments after the Fifth Amendment Effective Date by Loan Parties
in (i) the Glass Mountain Venture not to exceed an amount equal to U.S.$162.0
million, and (ii) in White Cliffs not to exceed an amount equal to U.S. $160.0
million; provided that, after such time, if any, when SemCrude Pipeline ceases
to be a Subsidiary of the Borrower, such Investment referred to in this clause
(ii) may be made in SemCrude Pipeline so long as (x) SemCrude Pipeline promptly
contributes or otherwise funds an amount equal to the amount of such Investment
to White Cliffs and (y) delivers evidence reasonably satisfactory to the
Administrative Agent demonstrating the funding of such Investment to White
Cliffs; and


(t)    Investments by Loan Parties not otherwise permitted by the other clauses
of this Section 6.04 in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed the greater of (i) U.S.$100.0 million and (ii) 10% of Consolidated Net
Tangible Assets plus any return of capital actually received by the Loan Parties
in respect of investments previously made by them pursuant to this clause (t),
so long as immediately before and immediately after giving effect to such
Investment, no Default or Event of Default shall have occurred and be
continuing.”


(f)Section 6.05(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(c)     sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that, subject to compliance with the MLP Transfer Requirements and the other
conditions set forth below in this clause (c), the Borrower or any Restricted
Subsidiary may sell, transfer or otherwise dispose of assets to the MLP Entity
(any such sale, transfer, lease or disposal, an “MLP Transfer”) if (x) the
Borrower or such Restricted Subsidiary receives consideration at least equal to
the fair market value of the assets subject to the MLP Transfer and such value
is confirmed by the independent directors of the boards of directors of each of
the Borrower and the MLP Entity and not less than 100% of such Net Proceeds are
applied to the prepayment of the Loans in accordance with Section 2.11(c)(i),
and (y) no Default or Event of Default shall have occurred and be continuing;
provided further that any sales, transfers, leases or




--------------------------------------------------------------------------------



other dispositions by a Loan Party to a Subsidiary of the Borrower that is not a
Loan Party shall be made in compliance with Section 6.07; provided further that,
other than with respect to MLP Transfers, the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year;”


(g)Section 6.06 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (e) thereof, (ii) deleting the “.” at the end of
clause (f) thereof and replacing it with a “; and” in lieu thereof, and (iii)
inserting a new clause (g) at the end thereof as follows:


“(g)     Restricted Payments by the Borrower not otherwise permitted by the
other clauses of this Section 6.06 in an aggregate amount not to exceed the
Borrower's Available Cash, so long as (i) immediately before and immediately
after giving effect to such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing, and (ii) after giving effect to such
Restricted Payment, the Leverage Ratio shall not be in excess of 4.00:1.00.”
(h)Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Leverage Ratio. Beginning at the end of the first full fiscal quarter ending
after the Closing Date, for any Test Period, permit the Leverage Ratio on the
last day of any fiscal quarter, to be in excess of 4.50:1.00.”




Section 2.Conditions Precedent to the Effectiveness of this Amendment


This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):
(a)the Administrative Agent shall have received this Amendment, duly executed by
each of the Borrower, the Guarantors and the Required Lenders;


(b)the representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Fifth Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);


(c)as of the Fifth Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing; and


(d)the Borrower shall have paid (i) an amendment fee in an amount equal to
0.125% of the Commitments of each Lender that has consented to this Amendment
prior to the deadline for submission of signature pages specified by the
Administrative Agent and (ii) all fees and expenses payable to the Lenders and
the Administrative Agent hereunder or under any other Loan Document, including
as set forth in Section 4 hereof.






--------------------------------------------------------------------------------





Section 3.Acknowledgment and Consent.


(a)     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
(b)     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.


Section 4.Reference to and Effect on the Loan Documents


(a)This Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with the terms
and provisions thereof. The Borrower agrees to pay any applicable costs and
expenses incurred in connection with this Amendment in accordance with the terms
set forth in the Credit Agreement, including Section 9.05 thereof.


(b)Except as specifically amended above, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.


(c)The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.


(d)Each of the Loan Documents, including the Credit Agreement, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.




Section 5.Execution in Counterparts


This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.


Section 6.Governing Law


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.






--------------------------------------------------------------------------------



Section 7.Headings


Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


Section 8.Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.


Section 9.Severability


The illegality or uninforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.


Section 10.Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 11.Waiver of Jury Trial


EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.


Section 12.Jurisdiction


Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


SEMGROUP CORPORATION
as Borrower




By:    ________________________________________
Name:
Title:




[Guarantor Signature Blocks to be added]


_______________________________________,
as Guarantor




By:    ________________________________________
Name:
Title:


[If a second signature is required]




By:    ________________________________________
Name:
Title:






THE ROYAL BANK OF SCOTLAND plc,
as Administrative Agent






By:    ______________________________________
Name:    
Title:
    
    




--------------------------------------------------------------------------------



[Required Lenders' Signature Blocks to be added]




_______________________________________,
as a Lender




By:    ________________________________________
Name:
Title:




[If a second signature is required]




By:    ________________________________________
Name:
Title:


